DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-3, 5, 6, 8, 11, 12, 64, and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORGAL (US 2010/0228405) in view of DUNGER (US 2017/0166070).
 	Regarding claim 1, MORGAL discloses a securing system for securing an electric vehicle (510, Figs. 19-20) to a docking frame (508, Fig. 19), the securing system comprising: 
 	a female connecting assembly mountable on the docking frame (504, Fig. 19), the female connecting assembly having: 
 	an electrically insulated body (504, 540, Fig. 22) having inwardly facing opposed sidewalls (e.g., sidewall where opening 582 is located and the opposing wall); and 
 	first current coupling elements (538, Fig. 22; ¶ 0196, 0200); and 
 	a male connecting assembly mountable on the electric vehicle (502, Figs. 19-21), the male connecting assembly having: a
 	an electrically insulated tapered body having opposed sidewalls (housing 503 has sidewalls as shown in Figs. 21 and 24) being sized to be received within the recess of the female connecting assembly (as shown in Figs. 20 and 25); and 
 	second current coupling elements (542, Figs. 21), each second current coupling element being positioned to electrically interface with a corresponding first current coupling element upon the electrically insulated body of the male connecting assembly being received within the recess of the female connecting assembly (as shown in Figs. 20 and 25; ¶ 0200-0202).
defining a tapered recess; the first current coupling elements each positioned in a respective one of the opposed sidewalls; the electrically insulated tapered body having opposed sidewalls converging towards each other and being sized to be received within the tapered recess of the female connecting assembly; second current coupling elements each being received in a respective one of the opposed sidewalls.
 	DUNGER discloses an electrically insulated body having inwardly facing opposed sidewalls defining a tapered recess; the first current coupling elements each positioned in a respective one of the opposed sidewalls; the electrically insulated tapered body having opposed sidewalls converging towards each other and being sized to be received within the tapered recess of the female connecting assembly; second current coupling elements each being received in a respective one of the opposed sidewalls (tapered bodies shown in Figs. 7 and 8; ¶ 0097-0099: insulated body).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the insulated/tapered recess/body in order to minimize the necessity for exertion of manual mechanical force in the securing system (DUNGER, ¶ 0014).
 	Regarding claim 2, MORGAL as modified by DUNGER teaches the female connecting assembly further comprises biasing assemblies positioned in a respective one of the opposed sidewalls, each biasing assembly having one of the first current coupling elements, a biasing element urging the first current coupling element outwardly to protrude from the sidewall, and an electrical connector for connecting the current coupling element to a current source (MORGAL, ¶ 0054-0055, 0097, 0100).
Regarding claim 3, MORGAL as modified by DUNGER teaches each opposed sidewall of the male connecting assembly comprises a receiving recess and a throughhole within the receiving recess providing communication between an interior of the tapered body and an exterior of the tapered body; and wherein each second current coupling element projects through the throughhole of the respective one of the opposed sidewalls to contact a respective electrical connector (MORGAL, ¶ 0196).
 	Regarding claim 5, MORGAL discloses the second current coupling elements selectively receive electric current from the first current coupling elements when interfaced therewith (¶ 0196, 0200).
 	Regarding claim 6, MORGAL discloses the first current coupling elements are electrically conductive; wherein the second current coupling elements are electrically conductive; and wherein the second current coupling elements receive current from the first current coupling elements from physical contact therebetween (¶ 0196, 0200).
 	Regarding claim 8, MORGAL as modified by DUNGER teaches each of first current coupling elements and each of the second current coupling elements are sized and shaped to cooperatively engage one another when the male connecting assembly is received within the tapered recess of the female connecting assembly (MORGAL, ¶ 0196, 0200).
 	Regarding claim 11, MORGAL discloses the second current coupling element is electrically connected to a battery for storing electrical energy powering the electric vehicle; and wherein current received at the second current coupling elements from the first current coupling elements when interfaced is used to recharge the battery (¶ 0075-0076, 0131, 0214-0215).
 	Regarding claim 12, MORGAL discloses the male connecting assembly further comprises a machine-readable identification tag indicating a type of vehicle to which the male 
	Regarding claim 64, MORGAL discloses the electric vehicle is a bicycle (¶ 0003, 0081, 0098, 0128, 0154, 0165, 0227).
 	Regarding claim 65, MORGAL as modified by DUNGER teaches the securing system as applied to claim 3 but fails to disclose the male connecting assembly comprises a non-conductive gasket member received within the receiving recess of each opposed sidewall of the male connecting assembly, the non-conductive gasket member having a throughhole aligned with the throughhole of the receiving recess; and wherein each second current coupling element is positioned within the non-conductive gasket member whereby a front portion of the second current coupling element is surrounded by the non-conductive gasket member. Official notice is taken that non-conductive gasket members were an old and known expedient in the art before the effective filing date of the invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the non-conductive gasket member in order to protect the male connecting assembly from moisture and dust.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORGAL in view of DUNGER as applied to claims 1-3, 5, 6, 8, 11, 12, 64, and 65 above, and further in view of MCCRACKEN (US 9,017,092).
 	Regarding claim 7, MORGAL as modified by DUNGER teaches the securing system as applied to claim 1 but fails to disclose the first current coupling elements comprise inductive .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORGAL in view of DUNGER as applied to claims 1-3, 5, 6, 8, 11, 12, 64, and 65 above, and further in view of EKSTROM (US 2015/0126077).
 	Regarding claim 9.
Claims 13-17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORGAL in view of DUNGER as applied to claims 1-3, 5, 6, 8, 11, 12, 64, and 65 above, and further in view of HUANG (US 2016/0167539).
 	Regarding claim 13, MORGAL as modified by DUNGER teaches a securing system as applied to claim 1, and further discloses a rack system comprising: a plurality of electric vehicle (MORGAL, 120a, Fig. 1), each vehicle comprising: a battery module for storing electrical energy (MORGAL, ¶ 0075-0076, 0131, 0214-0215); a motor powered by the electrical energy stored in the battery module and operable to provide mechanical power to at least one wheel of the electric vehicle (MORGAL, ¶ 0084-0085); and a male connecting assembly of the securing system of claim 1 mounted to the vehicle; a plurality of vehicle docks (MORGAL, 106a, 106b, Fig. 1), each dock having a female connecting assembly of the securing system claim 1 mounted thereto and being configured to receive one of the electric vehicles docked therewith (MORGAL, as shown in Fig. 1) and having a dock-side charging module operable to selectively provide an electric current to the battery module of the electric vehicle docked therewith via mating of the male connecting assembly to the female connecting assembly (MORGAL, ¶ 0196, 0200); a top-level charging module operable to receive electrical power from an external power source and to selectively provide electrical power to the dock-side charging module of one or more of the vehicle docks (MORGAL, ¶ 0162, 0224, 0225).
 	MORGAL as modified by DUNGER fails to disclose a charging controller configured for adjusting the level of electrical power provided by the top-level charging module to the dock-side charging modules of the one or more vehicle docks.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include adjusting the level of power as recited in order to mitigate a negative impact on grid and/or enhance the power grid operation stability (HUANG, ¶ 0004).
  	Regarding claim 14, MORGAL as modified by DUNGER and HUANG teaches the system as applied to claim 13 but fails to disclose the charging controller is configured to adjust the level of electrical power drawn from the external source of power and provided by the top-level charging module to the dock-side charging modules of the one or more vehicle docks based on at least one operating parameter within the vehicle rack system. HUANG further discloses the charging controller is configured to adjust the level of electrical power drawn from the external source of power and provided by the top-level charging module to the dock-side charging modules of the one or more vehicle docks based on at least one operating parameter within the vehicle rack system (¶ 0008-0009, 0019, 0037, 0078-0079, 0082, 0087, 0090, 0114, 0115). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include adjusting the level of electrical power based on at least one operating parameter as recited in order to prevent damage to the batteries by providing an appropriate charging power.
 	Regarding claim 15, MORGAL as modified by DUNGER and HUANG teaches the at least one operating parameter comprises a charge level of the battery module of the electric vehicle docked to a given one of the vehicle docks; and wherein the charging controller is configured to adjust the level of electrical power drawn from the external source of power and 
 	Regarding claim 16, MORGAL as modified by DUNGER and HUANG teaches the at least one operating parameter comprises a charge level of the battery modules of a plurality of electric vehicles docked to a subset of the vehicle docks; wherein the charging controller is configured to adjust the level of electrical power drawn from the external source of power and provided by the top-level charging module to the dock-side charging modules of each of the subset of vehicle docks based on the charge level of the battery modules; and wherein the electrical power provided by the top-level charging module to the dock-side charging module of a first of the subset of vehicle docks is different from electrical power provided to the dock-side charging module of a second of the subset of vehicle docks (HUANG, ¶ 0008-0009, 0019, 0037, 0078-0079, 0082, 0087, 0090, 0114, 0115).
 	Regarding claim 17, MORGAL as modified by DUNGER and HUANG teaches the at least one operating parameter comprises a number of vehicle docks having electric vehicles docked thereto; and wherein the charging controller is configured to adjust the level of electrical power drawn from the external source of power and provided to the dock-side charging modules based on the number of vehicle docks having electric vehicles docked thereto (HUANG, ¶ 0008-0009, 0019, 0037, 0078-0079, 0082, 0087, 0090, 0114, 0115).
 	Regarding claim 20, MORGAL as modified by DUNGER and HUANG teaches the at least one operating parameter comprises the total amount of electrical power consumed from the external source of power being tracked over an interval of time; and wherein the charging controller is configured to adjust the level of electrical power drawn from the external source of 
 	Regarding claim 21, MORGAL as modified by DUNGER and HUANG teaches the top-level charging module and the dock-side charging modules are configured to have a given level of maximum power consumption and wherein the external source of power provides a level of maximum amount of available power being less than the maximum power consumption; and wherein the charging controller is configured to adjust the level of electrical power drawn from the external source of power based on the level of maximum amount of available power from the external source of power (HUANG, ¶ 0008-0009, 0019, 0037, 0078-0079, 0082, 0087, 0090, 0114, 0115).
 	Regarding claim 22, MORGAL as modified by DUNGER and HUANG teaches the level of electric current provided by the dock-side charging module of each vehicle dock is operable to be adjusted based on at least one operating parameter of the vehicle module of a given electric vehicle docked therewith; and wherein the at least one operating parameter of the battery module comprises one or more of a temperature of the battery module, a voltage of the battery module, a current of the battery module and a charge level of the battery module (HUANG, ¶ 0008-0009, 0019, 0037, 0078-0079, 0082, 0087, 0090, 0114, 0115).
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORGAL in view of DUNGER and HUANG as applied to claims 13-17 and 20-22 above, and further in view of NESLER (US 2010/0017045).
 	Regarding claim 18, MORGAL as modified by DUNGER and HUANG teaches the system as applied to claim 14 but fails to disclose the at least one operating parameter comprises 
 	Regarding claim 19, MORGAL as modified by DUNGER and HUANG teaches the system as applied to claim 14 but fails to disclose the at least one operating parameter comprises a cost of electrical power from the external source of power; and wherein the charging controller is configured to adjust the level of electrical power drawn from the external source of power and provided to the dock-side charging modules based on the cost of electrical power from the external source of power. NESLER discloses the at least one operating parameter comprises a cost of electrical power from the external source of power; and wherein the charging controller is configured to adjust the level of electrical power drawn from the external source of power and provided to the dock-side charging modules based on the cost of electrical power from the external source of power (¶ 0043). It would have been obvious to one of ordinary skill in the art .
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        January 4, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 4, 2022